Wy IN THE UNITED STATES DISTRICT COURT

pec 16 ¢ 2020
woot WOR THE EASTERN DISTRICT OF NORTH CAROLINA
PETER Sic CO
S > P ! , ' we
DIVISION

v. *O-FQO- ON AdRO-M

, COMPLAINT

ed

 

 

 

 

 

Defendant(s)‘ name(s} and address(es), if known:

 

 

 

 

 

 

 

aot
fm per
tf “ao fl f xe
Lf fé ee Se ‘
t i }
wy" f / oo eg
f maqf- = pecya f , r y oval ~
fi ¢# foe & ef i ¢ / = 7 =
oft

Case 5:20-cv-00680-M Document 1-1 Filed 12/16/20 Page 1 of 4
PP cs | ~ “) 5 7 wad » or La ‘ . ; » * et i
Sees E i) é Z ¢ fo it e £ Vi J é ee , g % f € ?
Rd p . ‘ - my fo, gl _ se }
é 4 LOLS fe CLICET SOM"
uriediction in this court is based on:

ts ’ 7 be l oo wor Py ve t
ri go f f} 4 is f f f df pours ur
Ly Ne a i é f* :

fk = Z = ‘ fir

 

 

 

 

7 The acts aan anes of in this suit concern:

Vb l22UAGAZE COMPAL Fay)

 

 

a Lm Hh ty
fi." ISP Zeie ols Toe THE

4 ; } ae
i? ee L : > » Seay : wm, fet P ‘ # } ‘

 

hg : tet Pr ‘ 3 t f i é } ‘ = ‘ oe” ated r c
Me S(AM We tp) FANE home at FE

, , ena cl Re ne }
} t Lo i fs \ a \ ue #4

 

 

 

 

 

 

 

 

 

 

Case 5:20-cv-00680-M Document 1-1 Filed 12/16/20 Page 2 of 4
 

 

 

 

 

 

 

 

(If you need more space, or wish to inchide any further information for consideration, please attach additional sheets.)

I seek the following relief:

,

er 7 a - , 7
ZL = SEL eo IK j es 2 » , } LA ) 4 - ¢ ' y 15 Pe > oe, 7. > T

-; LO. Ao7 oo f A tt ?

i i

 

 

 

f “~ ff m7 * VA
) fi *& oF oe fig f Va
07-2020 halle Mh

 

DATE SIGNATURE OF PLAINTIFF

lbb& Leevcok YY,
Fenmsaccta Florida
Hetliss S&506

Me bt ll@OSA- COV
ROP OLLGER a

Case 5:20-cv-00680-M Document 1-1 Filed 12/16/20 Page 3 of 4
Case 5:20-cv-00680-M Document 1-1 Filed 12/16/20 Page 4 of 4
